      Case 4:18-cv-02245 Document 11 Filed on 11/05/18 in TXSD Page 1 of 2
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                            November 05, 2018
                       UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

KRISTIN KING,                              §
                                           §
         Plaintiff,                        §
VS.                                        §   CIVIL ACTION NO. 4:18-CV-02245
                                           §
KELSEY-SEYBOLD MEDICAL                     §
GROUP, PLLC, et al,                        §
                                           §
         Defendants.                       §


      ORDER FOLLOWING TELEPHONE SCHEDULING CONFERENCE
                HELD ON November 5, 2018 at 8:30 AM

       Appearances:        Ahad Saeed Khan
                           Juliann Hale Panagos

       The following schedule shall govern the disposition of this case:

       Initial Disclosures due by:                    Completed
       New parties/class allegations by:              None
       Plaintiff’s experts to be designated by:       May 1, 2019
       Report furnished by:                           May 1, 2019
       Defendant’s experts to be designated by:       June 1, 2019
       Report furnished by:                           June 1, 2019
       Discovery to be completed by:                  July 30, 2019
       Dispositive motions due by:                    August 15, 2019
       Docket call to be held at 11:30 AM on:         October 7, 2019
       Estimated trial time: 2-3 days                 Jury Trial

The following rulings were made:

    Discovery may be extended by agreement of the parties without Court
     intervention. The dispositive motion deadline and docket call dates, however,
     may not be extended without leave of Court.

    Attorney’s fee applications are handled on the papers of the parties after notice.


1/2
      Case 4:18-cv-02245 Document 11 Filed on 11/05/18 in TXSD Page 2 of 2




   Expedited responses are required on all pretrial motions save dispositive
    motions.

       It is so ORDERED.

       SIGNED on this 5th day of November, 2018.


                                        __________________________________
                                        Kenneth M. Hoyt
                                        United States District Judge




2/2
